Exhibit 10.8

AMENDMENT NO. 1 TO THE PETROHAWK ENERGY CORPORATION

SECOND AMENDED AND RESTATED 2004 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN

The first sentence in Section V of the Petrohawk Energy Corporation Second
Amended and Restated 2004 Non-Employee Director Incentive Plan (the “Plan”) is
hereby deleted in its entirety and replaced with the following:

“The aggregate number of shares of Restricted Stock, shares of Incentive Stock
and Shares which may be issued under Stock Options granted under the Plan shall
not exceed 600,000.”

This Amendment No. 1 to the Plan effective this 12th day of July, 2006.

 

Petrohawk Energy Corporation By:   /s/  Floyd C. Wilson Name:          Floyd C.
Wilson Title:  

       President, Chief Executive Officer

       and Chairman of the Board